Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated May 25, 2016 (including amendments thereto) with respect to the Common Stock, $0.01 par value per share, of Ashford Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:May 25, 2016 Raging Capital Management, LLC By: /s/ William C. Martin Name: William C. Martin Title: Chairman, Chief Investment Officer and Managing Member /s/ William C. Martin William C. Martin
